984 F.2d 1255
299 U.S.App.D.C. 417
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATESv.Jeffrey Antonio HINES, Appellant.
No. 92-3118.
United States Court of Appeals, District of Columbia Circuit.
Feb. 1, 1993.

Before WALD, RUTH BADER GINSBURG, and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   Upon full review of the case, the court is satisfied that appropriate disposition of the appeal does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
The district court, after hearing argument on the motion to suppress, concluded that there was probable cause to support the search in question and that, in any event, the police officers "relied in good faith upon a facially valid warrant."   See United States v. Leon, 468 U.S. 897 (1984).   The probable cause issue presents a close call because the affidavit supporting the warrant application failed to include the dates of a key informant's observations.   Appellant Hines, however, has shown no cause to upset the district court's alternative ruling based on the good faith reliance of the officers who applied for and executed the warrant.   See Massachusetts v. Sheppard, 468 U.S. 981 (1984);   United States v. Maxwell, 920 F.2d 1028 (D.C.Cir.1990).   It is, therefore,


3
ORDERED AND ADJUDGED that the judgment of the district court be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).